 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,or refrain from becoming orremaining,members of any labor organization.KNOX HOMES CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta,Georgia 30323, Tele-phone 526-5741.Norfolk Conveyor,Division of Jervis B. Webb CompanyandPeter DeBuigny.Case 1-CA-5201.June 16, JD66DECISION AND ORDEROn April 1, 1966, Trial Examiner Josephine H. Klein issued herDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in any unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision.Thereafter, the GeneralCounsel and the Respondent filed exceptions to the Decision, withsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includ-ing the exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThiscase washeard before TrialExaminer Josephine H. Kleinon February 7,1966,in Boston, Massachusetts,on complaintof the General Counsel,issued on achargeby PeterDeBuigny,an individual employee, againstNorfolk Conveyor,Divisionof Jervis B. Webb Company. The singleissue litigatedwas whetherRespondent violated Section8(a)(1) of the Act by dischargingDeBuigny forengaging in concerted activities protectedby Section 7 of the Act.Oral argument was presentedon behalf ofRespondent and briefs have been filedby theGeneral Counsel and Respondent.159 NLRB No. 60. NORFOLK CONVEYOR465Upon the entire record, and on the basis of observation of the witnesses andcareful consideration of the briefs and argument, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent manufactures, sells, and distributes belt and roller conveyors andrelated products. It annually ships products valued in excess of $50,000 from its prin-cipal place of business in Massachusetts directly to points outside Massachusettsand receives goods valued in excess of $50,000 from points outside Massachusetts.Respondent admits, and I find, that it is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThere is no labor organization directly involved in this proceeding, the chargehaving been filed by an individual and the complaint alleging interference withprotected concerted activity by an individual employee rather than any interferencewith union activity.However, it is relevant to the disposition of this case thatRespondent has a bargaining relationship and a collective-bargaining agreementwith Local 501 of the Bridge, Structural and Ornamental Workers, AFL-CIO.DeBuigny is a member of the unit covered by the collective-bargaining agreement.III.THE UNFAIR LABOR PRACTICEA. The evidenceIn major part, the evidence is without substantial conflict.Where there is con-flict as to any relevant fact, I will set forth the resolution of the credibility issue.Commencing sometime in the spring or summer of 1965, informal discussionswere held between Thomas I. Harrison, Respondent's production manager, andsome of the employees concerning a proposed company outing or party.Withthe passage of time,initialdiscussion of a clambake or cookout gave way to con-sideration of a Christmas party.The morning of October 7, 1965, Louis Gifford, an employee, made an appoint-ment to discuss the matter with Harrison, in Harrison's office after the close ofbusiness that day.At Gifford's invitation, DeBuigny went along to themeetinginHarrison's office.The three participants in this meeting agree as to the initial course of the meet-ing.Itwas generally agreed that the Company would shoulder half the expenseof the party, with the employees paying the rest; that the party would include theoffice staff as well as production workers; and that it would be for couples, ratherthan just the employees.The subject of cost was then reached.Harrison said something to the effectthat it was difficult to make plans at that time, since it was impossible to predicthow many or which employees would be with the Company at the time of theparty.Although thereissomedispute as to the particular language Harrisonused,all three persons apparently understood that Harrison was referring to thefact that personnel turnover at the Company was high.At this point, DeBuignysaid something to the effect that the high rate of turnover was understandable inview of the low wages and generally bad working conditions at the plant.'Harri-son replied, in substance, that DeBuigny was free to quit if he was dissatisfied.At this point there is a material conflict in the testimony.According to DeBuigny,Harrison insisted on prolonging the discussion of De-Buigny's complaints andrepeating his suggestion that DeBuigny find another job if he did not like the con-ditions at Respondent's plant.Harrison, on the other hand, testified that he triedto drop the subject, reminding DeBuigny that the meeting had been called todiscuss the Christmas party and that, at the very time of this meeting, the Unionand managementwere negotiating for a new collective-bargaining agreement since'According to Harrison, DeBuigny said "something to the effect that [the] way thiscompany treats employees, there probably would be nobody working there around Christ-mas time."243-084-67-vol. 159-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe existing one was due to expire in about a week.According to Harrison,DeBuigny refused to end his complaints of wages and working conditions,z butcontinued on with a "tirade" on the subject.As to this point, Gifford, the onlyother person in the room, in general corroborates Harrison's version.Giffordtestified:Q. And you've also testified that after Mr. DeBuigny made this remarkabout what the men were getting paid that Mr. Harrison suggested that thepurpose of the meeting was to discuss the Christmas party, is that correct?A. Yes.Q.What was Mr. DeBuigny's reaction to that?A. He just kept on about the conditions they were working in, things ofthatmatter, and there Mr. Harrison told him he was free to leave any timehe wished if he didn't like the conditions.Q. Did Mr. Harrison again remind him that the purpose of the meeting wasto discuss a Christmas party?A. Yes. I did too.Q. You reminded Mr. DeBuigny [of] this?A. Yes.Although I am satisfied that all three persons were testifying honestly and tothe best of their recollection, Gifford, who testified under subpena, was, in general,themost reliable because he was essentially disinterested, not being involved inany argument or disagreement with either DeBuigny or Harrison. I find, therefore,thatDeBuigny insisted on continuing with complaints about working conditionsand refused or failed to heed requests that he proceed to discuss plans for theChristmas party, the matter for which Harrison and Gifford had arranged themeeting.Harrison thereupon ordered DeBuigny to leave the room.When DeBuigny didnot immediately comply with the demand, but continued to air his complaints,Harrison repeated the order once or twice.Again Harrison and DeBuigny, under-standably, see things a little differently.DeBuigny testified that the order to leavethe room was repeated almost immediately; Harrison apparently felt that DeBuignywaited an unduly long time before complying with the order.Gifford did notgive any precise evidence as to the amount of time which transpired betweenHarrison's original order and DeBuigny's attempt to comply, but at one pointGifford said that Harrison ordered DeBuigny to leave "at least three times."Before DeBuigny started to comply, Harrison stood up, repeated the order forDeBuigny to leave the room, and started to walk around the table.As he gotjust behind the chair on which DeBuigny was seated, DeBuigny, preparatory tostanding up to leave the room, pushed his chair back.The chair hit Harrison'slegs, throwing him a bit off balance.At that he raised his hands and, in anattempt to steady himself, put his left hand on DeBuigny.At that point DeBuigny'shands were raised and his fists clenched.Harrison testified that DeBuigny swungat him and that Harrison, to ward off DeBuigny's blow or blows, grasped DeBuig-ny's forearm, spun him around and pushed him toward the door.DeBuigny, onthe other hand, testified that Harrison grabbed DeBuigny around the throat.Harrison testified that he had risen and started to walk around the table to tele-phone Mr. Gellatly, Respondent's general manager.The telephone was locatedsome distance from Harrison's desk because his office furniture was in the processof being rearranged.DeBuigny apparently believed that Harrison had risen andwas moving to physically enforce his demand that DeBuigny leave the room.Atabout this point, Gifford started to rise from his chair, and, in so doing, he trippedalso.Accordingly, he md, sed the crucial moment and was unable to testify pre-cisely as to "who hit whom," but did state specifically that he did not see DeBuignystrikeHarrison.Gifford managed to get between DeBuigny and Harrison andushered DeBuigny toward the door.I find, on all the evidence, that neither Harrison nor DeBuigny intended tostrike the other, but that each honestly, but mistakenly, believed that the otherintended to launch an assault.There was considerable testimony as to whether2 Apparently the objectionable "working conditions" were not specified.Gifford testi-fied that DeBuigny referred "mostly to wages and he wasn't satisfied with the conditionsJust what he meant by conditions, I don't know."DeBuignydid complain,however, thatmanagement"did not recognize talent " NORFOLK CONVEYOR467and when Harrison and DeBuigny became "excited."Each of them claimed tohave been initially "astonished" or "startled" by the conduct of the other, but dis-claimed being"excited," at least until toward the end of the contretemps. I findthat the tempers of both men were aroused and both of them became "excited,"although it is neither possible nor necessary to pinpoint the precise moment atwhich each of them reached that state or the relative intensity of their feelings.As DeBuigny, accompanied by Gifford, reached the door,'he turned around, and,excitedly told Harrison,in effect, that Harrison was now "in serious trouble withtheUnion."At this point,Harrison told DeBuigny to go home and "cool off"and they would forget the entire incident.Gifford returned to Harrison's desk, where Gifford expressed his embarrassmentand regret at the unfortunate incident, and the two men proceeded to discuss theChristmas party.DeBuigny proceeded to the office of the plant manager andregistered a complaint with Harrison's superior,Mr. Gage, assistant plant manager.Harrison testified that at first he was willing to overlook the episode but recon-sidered when he learned that DeBuigny had reported the incident to higher man-agement.At that point,with the concurrence of Mr. Gellatly, Respondent's gen-eralmanager,he decided to discharge DeBuigny.However, after leaving theoffice for the day, he again reconsidered because, in his words,"we were sufferingfor a lack of real skilled help in the shop" and he had been advisedthatDeBuignywas a promising employee. In Harrison'swords, that evening he"determined that[he] would wait until the following morning and observe Mr. DeBuigny's demeanorin the shop and base [his]conclusion on these two incidents."There is a conflict of testimony as to DeBuigny'sconduct the next morning.According to Harrison, DeBuigny was unwarrantedly away from his work stationa considerable part of the morning.The General Counsel'switnesses,however,denied thischarge.I find it unnecessary to resolve this conflict,since it is clearthatDeBuigny'sconduct on the following morning was not, in any event, the"sole" ground for, the discharge.Harrison undertook surveillance of DeBuigny'sconduct that morning only because of the occurrence the previous day and theepisode in his office was admittedly a factor in Harrison's final decision to dis-charge DeBuigny.Thus, if DeBuigny's conduct in Harrison's office on October 7was "protected" under Section 7 of the Act, his discharge would be violative ofSection 8(a)(1) even if his alleged absences from his work station the followingmorning would have been sufficient ground for discharge.DeKalb TelephoneCooperative,156 NLRB 1381,and cases cited in section II,A, I, of Trial ExaminerReel'sDecision.Cf.N.L.R.B. v. Symons Manufacturing Co.,328 F.2d 835, 837(C.A.7); Nachman Corp. v. N.L.R.B.,337 F.2d 421, 423-424 (C.A.7); N.L R.B. v.The Howe Scale Company, 311F.2d 502, 505 (C.A. 7).About 10 a.m. on October 8, Harrison called in the chief shop steward and hisassistant,told them about the occurrence the previous evening, and informed themthat he was going to discharge DeBuigny.At noontime that day, DeBuigny,accompanied by the chief shop steward,went to Harrison's office.In the presenceof Dennis G. Young, another employee, and the chief shop steward, Harrison firedDeBuigny,ascribing the events of the previous day and that morning as the grounds.A grievance was presented under the union contract around October 15 and aformal complaint was filed around October 29.However,thematter was neverbrought to arbitration.There was evidence that, as might be expected,the employees had had con-siderablediscussion among themselves concerning the negotiations for a newcollective-bargaining agreement which were then in progress.Similarly, it appearsthatwages and related matters were often the subject of discussion among theemployees.However, at no time was DeBuigny designated,formally or informally,as a spokesman for any employees.He had no union office and had no part orfunction in the contract negotiation.B.DiscussionAt thehearing, counsel for the General Counsel stated his legal position asfollows:The protected activity [for] which the General Counsel contends Mr.DeBuigny was terminated was ..., first, the discussion in the shop concerningwages, hours and working conditions;secondly,-the discussions in the shop 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the Christmas party; thirdly, the discussion inMr.Harrison'soffice . . . concerning the Christmas party and wages, hours and workingconditions .3The discussions among the employees may be readily disposed of.There is nota scintilla of evidence that Harrison or any other company representative objectedto the employees' discussions among themselves of either the Christmas party orwages and working conditions.Thus, I find that the first and second "concertedactivities" specified by counsel for the General Counsel at the hearing were not,in themselves, elements in DeBuigny's discharge.Iunderstand the General Counsel's position as being that the discussion inHarrison's office involved two separate protected activities: (1) discussion of wagesand general conditions of employment; and (2) discussions of the Christmas party.I find and rule that DeBuigny's discussion of wages and general working condi-tions was not "protected activity" because these were matters to which the Unionhad been designated as exclusive bargaining agent.Had Harrison undertaken todeal or negotiate with DeBuigny as to these subjects, the Company wouldundoubtedly have been guilty of an unfair labor practice.DeBuigny cannot rea-sonably be held to be "protected" in conduct which would, in effect, require theEmployer to commit an unfair labor practice. SeeDazey Corporation,106 NLRB553;The Ingalls Shipbuilding Corporation,143 NLRB 712, 716;Miramar Charter-house,144 NLRB 728, 731.Additionally, the evidence was undisputed that, in whatever discussions DeBuignyhad with other employees concerning wages and working conditions, it was nevercontemplated or intended that he would act as an employee spokesman in discus-sions with management.There was no suggestion in any of the evidence that theemployee discussions were intended or designed to lead to any concerted activityvis-a-vismanagement.ContinentalManufacturing Corp.,155NLRB 255. SeeMushroom Transportation Co. v. N.L.R.B.,330 F.2d 683 (C.A. 3).4Nor could it be found that Gifford and DeBuigny were engaged in "concertedactivities" so far as wages and working conditions were concerned, since Gifforddid not join DeBuigny's complaints but rather, with Harrison, reminded DeBuignythat the purpose of the meeting was to discuss plans for the Christmas party.Thus, even absent the designation of the Union as exclusive bargaining agent, Iwould find, on the evidence, that DeBuigny was not engaged in protected con-certed activity to the extent that he attempted to discuss wages and conditionsof employment with Harrison on October 7.5For the reasons hereinafter set forth, I also find that the General Counsel hasfailed to establish that DeBuigny was fired in whole or in part for concertedactivities in connection with plans for the Christmas party.Iwill assume, without deciding, that the General Counsel is correct in his con-tention that the Christmas party would qualify as a "term or condition of employ-ment" and that discussion thereof would be "concerted activit[y] for . . . mutualaid or protection" of the employees.Cf.G. &W. Electric Specialty Company,154 NLRB 1136;Indiana Gear Works,156 NLRB 397, and cases cited in footnote6 thereof.6Iwill also assume that, because the Christmas party apparently wasnot covered by or inconsistent with the collective-bargaining agreement, individualemployees such as Gifford and DeBuigny were "protected" in discussing the matter3In his brief, he says: ". . . there is no question but that wages and working condi-tions were generally discussed among employees, even though these same wages and otherconditions of employment were the subject of current negotiations between the Union theCompany . .It is also clear that discussion of a Christmas Party in management'soffices at the invitation of management would be discussion of a term or condition of em-ployment.Both of these items are protected, concerted activity. . . .'If it were essential to the Decision, I would find that, although DeBuigny was com-plaining primarily of the Company's treatment of him personally, he did also purport toadvance the interests and views of the Company's employees generallyIt is therefore unnecessary to determine whether, under other circumstances, manage-ment representatives may reasonably limit discussion at a particular meeting withoutviolating Section 8(a) (1) by refusing to discuss general employee complaints and griev-ances at that time.9 The parties have not cited, and I have not found, any Board or court decisions whichthrow any very direct light on whether the circumstances under which a company partyor outing might be deemed a term or condition of employment ADDARIO'S EXPRESS AND ORLEANS EXPRESS CO.,INC.469with Harrison.?And certainly, so far as the Christmas party was concerned, manage-ment knew the "concerted" nature of the activity .8But the basic fact is that DeBuigny's discharge was not based, in whole or inpart, on his discussion of the Christmas party. Indeed, it would not be an exaggera-tion to say it was hisrefusal to discuss plans for the Christmas partywhich set inmotion the unfortunate series of events which resulted in his discharge.AlthoughDeBuigny had not been included in the original arrangement for the meeting onOctober 7, Harrison admitted him without question or comment.Both Harrisonand Gifford, a fellow employee, testified credibly that they tried to have DeBuignydiscuss the party but he persisted in complaining of wages and working conditions,which were, at best, purely collateral and tangential to the matter for whichHarrison and Gifford had arranged the meeting.After DeBuigny's departure,Harrison and Gifford did proceed to discuss the business at hand, namely, plans forthe party.9It is my opinion that, on the particular facts of this case,'0 DeBuigny exceededthe scope of any statutory protection he might have had when he persisted in hiscomplaints concerning wages and working conditions after repeated reminders thatthemeeting had been called for discussion of plans for the Christmas party."I accordingly find that the General Counsel has not shown that DeBuigny wasdischarged for engaging in concerted activities and accordingly will recommendthat the complaint be dismissed.CONCLUSIONS OF LAW1.Norfolk Conveyor, Division of Jervis B. Webb Company, Respondent, is anemployer engaged in commerce within the meaning of Section 2(2), (6), and (7)of the Act.2.PeterDeBuigny, the Charging Party, was an employee of Respondententitled to the protection of the Act.3.Respondent has not engaged in an unfair labor practice as alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, it is hereby recommended that the complaint bedismissed in its entirety.7 But cf.N.L.R.B. v. Tanner Motor Livery, Ltd.,349 F.2d 1 (C.A. 9).8 Thus, as in prior Board cases, it is unnecessary to decide whether knowledge by thecompany of the concerted nature of activities is a necessary ingredient in an 8(a) (1)violation in this type of situation.Walls Manufacturing Company, Inc.,137 NLRB 1317;Indiana GearWorks,supra,footnote 7.Cf.N.L.R.B. v. Burnup & Sims, Inc.,379U.S. 21, 23.9 The record does not disclose whether a Christmas party was eventually held.191 expressly disclaim any attempt or intention to spell out or apply any general ruleor principle for defining the scope of the activities "protected" by Section 7.11 It Is not within my province to decide whether Harrison acted with due restraint,discretion, and judgment or whether discharge was an unwarranted disciplinary action.Cf.Mushroom Transportation Co. v. N.L.R.B., supraat 685.As previously observed,the discharge was made the subject of a grievance under the collective-bargaining agree-ment, but it never reached arbitration.Carmen Addario d/b/a Addario's Express and Orleans ExpressCo., Inc.andInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local25.Case1-CA-5189.June 16,1966DECISION AND ORDEROn March 4, 1966, Trial Examiner David E. Davis issued hisDecision in the above-entitled proceeding, finding that Respondent159 NLRB No. 52.